Citation Nr: 0410960	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  96-47 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, to 
include hypothyroidism, status post partial thyroidectomy, and 
status post Hashimoto's thyroiditis, as due to exposure to 
ionizing radiation.  

2.  Entitlement to service connection for asbestosis, to include 
the issue of whether a timely substantive appeal was filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from February 1945 to 
August 1946.  

This case comes to the Board of Veterans' Appeals (Board) from RO 
rating decisions dated in February 1996 and June 1998.  On 
September 18, 2003, a hearing was held at the RO before the 
undersigned, who is an acting veterans law judge rendering the 
final determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  38 
U.S.C.A. § 7107(c) (West 2002). 
 
The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

Service connection for a thyroid disability as due to exposure to 
ionizing radiation  

The veteran is claiming service connection for a thyroid 
disability, to include hypothyroidism, status post partial 
thyroidectomy, and status post Hashimoto's thyroiditis, as due to 
exposure to ionizing radiation while participating in the 
occupation of Nagasaki in 1945.  

The veteran has not been diagnosed as having cancer of the thyroid 
so that presumptive service connection could be granted under 38 
C.F.R. § 3.309(d)(3) (2003).  However, service connection may be 
established if a veteran develops a "radiogenic disease" which the 
VA Under Secretary of Benefits relates to the radiation exposure 
in service.  A "radiogenic disease" is one that is deemed to have 
been induced by ionizing radiation, and by regulation includes 
non-malignant thyroid nodular disease.  38 C.F.R. § 3.311(b)(2) 
(2003).  Service connection may also be established when competent 
evidence establishes the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during active 
service.  38 C.F.R. § 3.303 (2003); see also Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

By a February 1996 rating decision, the RO denied service 
connection for this disability based in part on an October 1994 
letter from the Defense Nuclear Agency (later renamed the Defense 
Threat Reduction Agency (DTRA)).  This letter confirmed that the 
veteran had been present in the Nagasaki area during the American 
occupation of Japan between September 1945 and June 1946.  
However, the DTRA also concluded that the maximum possible dose 
any individual serviceman might have received there from external 
radiation, inhalation, and ingestion was less than one rem.  In a 
December 1995 opinion, a VA physician concluded that since the 
veteran's exposure was low (as reported in the DTRA's October 1994 
letter), it was unlikely that his thyroid condition could be 
attributed to exposure to ionizing radiation in service.    

Recent studies have suggested the methodology used by the DTRA for 
estimating radiation doses underestimates the upper bounds of such 
doses.  The Veterans Benefits Administration (VBA) has provided 
formal guidance for review of previously denied radiation claims.  
See VBA Fast Letter 03-31 (October 17, 2003).  Previously denied 
claims are to be reviewed where, as here, the claim was denied on 
a basis that the dose estimate was insufficient to establish that 
the exposure caused the claimed disability.  

In order to assure that the veteran's claim receives full 
consideration, the RO should request that the DTRA review the dose 
estimate they provided previously to determine whether it should 
be increased.  Thereafter, if the DTRA provides a revised 
radiation dose estimate for the veteran, the RO should proceed 
with development as described in 38 C.F.R. § 3.311.

The RO should also assure full compliance with the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) with the implementing regulation at 
38 C.F.R. § 3.159 (2003)).  In particular, the RO must notify the 
veteran of the information and evidence necessary to substantiate 
his claim for service connection for a thyroid disability, to 
include hypothyroidism, status post partial thyroidectomy, and 
status post Hashimoto's thyroiditis, as due to exposure to 
ionizing radiation.  The RO must notify the veteran and his 
representative of any information and any medical or lay evidence 
not previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, the RO must specifically inform 
the veteran and his representative of which portion, if any, of 
the evidence the veteran is to provide and which part VA will 
attempt to obtain on his behalf.

The RO should also notify the veteran that he may submit a 
radiation dose estimate from a credible source.  The RO should 
explain that under 38 C.F.R. § 3.311(a)(3) a dose estimate shall 
be considered from a "credible source" if prepared by a person or 
persons certified by an appropriate professional body in the field 
of health physics, nuclear medicine or radiology and if based on 
analysis of the facts and circumstances of his claim.  If the 
veteran submits a dose estimate from a credible source, the RO 
should proceed as prescribed in 38 C.F.R. § 3.311(a)(2).  The RO 
should also notify the veteran that he may submit a medical 
opinion concerning whether there is a causal relationship between 
his radiation exposure and his claimed thyroid disability.  The RO 
should advise the veteran that any such medical opinion should 
consider factors outlined at 38 C.F.R. § 3.311(e), which include: 
probable radiation dose; relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the veteran's 
specific pathology; gender and pertinent family history; age at 
exposure; time-lapse between the radiation exposure and onset of 
his thyroid disability; and extent to which environmental factors 
outside of service may have contributed to the development of the 
thyroid disability.

Finally, since service connection may also be established when 
competent evidence establishes the existence of a medical nexus 
between the claimed condition and exposure to ionizing radiation 
during active service, a new VA examination may be necessary, as 
detailed below.  

Service connection for asbestosis

With regard to this claim, there is a threshold question of 
whether the veteran timely completed an appeal.  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to an RO rating decision and, after a statement 
of the case (SOC) is issued, a timely filed substantive appeal.  
The claimant has one year from the date of notification of the 
rating decision to file an NOD to initiate the appeal process.  An 
SOC is then forwarded by the RO to the claimant.  To complete the 
appeal, the claimant must then file a substantive appeal with the 
RO within 60 days of the mailing date of the SOC, or within the 
remaining time, if any, of the one-year period beginning on the 
date of notification of the rating decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).

In this case, service connection for asbestosis was denied by a 
June 1998 RO rating decision, and the RO notified the veteran of 
its determination in a letter dated June 11, 1998.  The veteran 
(through his representative) submitted an NOD on October 30, 1998, 
and an SOC was issued on February 18, 1999.  A substantive appeal 
form (VA Form 9) was provided, along with instructions for 
completing the appeal by filing a timely substantive appeal.  The 
60-day period for filing the substantive appeal expired on April 
18, 1999, and the one year period expired on June 11, 1999, but no 
substantive appeal was received by either date.  A local hearing 
was scheduled to take place on March 29, 1999 (the veteran was 
notified about this in a February 1999 letter), but he failed to 
appear.  Neither the veteran nor his representative filed a 
request for an extension of time to file the substantive appeal 
prior to June 11, 1999.  See 38 C.F.R. § 20.303.  

Absent a timely appeal, the Board has no jurisdiction to review 
the merits of the RO's decision denying service connection for 
asbestosis.  38 U.S.C.A. §§ 7104, 7105, 7108; Roy v. Brown, 5 Vet. 
App. 554 (1993).  The Board has the ultimate authority and 
obligation to determine its own jurisdiction, including whether an 
appeal is timely, but due process requires that the veteran first 
be given an opportunity to submit any evidence and argument on the 
timeliness question.  Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board REMANDS this case for the following:

1.  Contact the veteran and explain that the DTRA may have 
underestimated the amount of radiation to which some veterans were 
exposed and that his case requires a revised radiation dose 
estimate.  Explain the process and notify the veteran of any 
information or evidence required from him and of what information 
or evidence the RO will attempt to obtain.

2.  Contact the DTRA and request that it provide a revised 
radiation dose estimate for the veteran.  

3.  Notify the veteran of any revised radiation dose estimate 
obtained from DTRA, and advise him that if the revised radiation 
dose estimate differs from the prior estimate with a higher upper 
bound, the RO will proceed with development under 38 C.F.R. § 
3.311(c) and forward the claim for review by the VA Under 
Secretary for Benefits who may request an advisory opinion from 
the Under Secretary of Health.  In addition, notify the veteran 
that he himself may submit a radiation dose estimate from a 
credible source.  Explain that under 38 C.F.R. § 3.311(a)(3), a 
dose estimate shall be considered from a "credible source" if 
prepared by a person or persons certified by an appropriate 
professional body in the field of health physics, nuclear medicine 
or radiology and if based on analysis of the facts and 
circumstances of his claim.  If the veteran submits a dose 
estimate from a credible source, proceed as prescribed in 38 
C.F.R. § 3.311(a)(3).  Also notify the veteran that he may submit 
a medical opinion concerning whether there is a causal 
relationship between his radiation exposure and his claimed 
thyroid disability.  Advise him that any such medical opinion 
should consider factors outlined at 38 C.F.R. § 3.311(e), which 
include: probable radiation dose; relative sensitivity of the 
involved tissue to induction, by ionizing radiation, of his 
specific pathology; gender and pertinent family history; age at 
exposure; time-lapse between the radiation exposure and onset of 
the thyroid disability; and extent to which environmental factors 
outside of service may have contributed to the development of the 
thyroid disability.

4.  Thereafter, if appropriate, refer the claim for consideration 
by the Under Secretary for Benefits in accordance with 38 C.F.R. § 
3.311.  

5.  If it is determined that service connection for a thyroid 
disability on the basis of exposure to ionizing radiation cannot 
be granted under 38 C.F.R. § 3.311, then arrange for an 
appropriate VA examination of the veteran.  Based upon an 
examination of the veteran and a thorough and complete review of 
the claims folder, the examiner should answer the following 
questions: 

a.  Does the veteran currently have a thyroid disability, to 
include hypothyroidism, status post partial thyroidectomy, and/or 
status post Hashimoto's thyroiditis?  

b.  If so, is it at least as likely as not (i.e., probability of 
at least 50 percent) that this disease had its onset in service or 
is otherwise due to exposure to radiation while on active duty 
(including as a result of exposure to radiation while 
participating in the occupation of Nagasaki in 1945)?  

6.  Review the claims file and ensure that any remaining 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A are fully satisfied.  See also 38 C.F.R. § 
3.159 (2003).  If the examination report is inadequate for any 
reason, return it for revision. 

7.  Thereafter, reconsider the claim for service connection for a 
thyroid disability, to include hypothyroidism, status post partial 
thyroidectomy, and status post Hashimoto's thyroiditis, as due to 
exposure to ionizing radiation.  If this claim remains denied, 
provide the veteran and any representative with a supplemental SOC 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, including a summary of the 
evidence (including all the records associated with the claims 
file since the issuance of the SSOC in March 2002) and analysis of 
in light of all pertinent legal authority.  Allow an appropriate 
period for response.

8.  Give the veteran and his representative an opportunity to 
submit evidence and argument on the question of whether there has 
been a timely appeal (i.e., whether the appeal was perfected by 
the filing of a timely substantive appeal after the SOC was 
issued) with respect to the claim for service connection for 
asbestosis.  Thereafter, provide the veteran and his 
representative with an SSOC on the issue of timeliness of the 
appeal concerning this claim, and give them an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, return the 
case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by the 
Board or by the United States Court of Appeals for Veterans Claims 
(CAVC).  See The Veterans' Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  38 
U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



